internal_revenue_service number release date index number -------------------------------------------- -------------------------------- ---------------------------- -------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-159219-05 date june legend legend grantor ----------------- spouse ------------------- child ------------------------------- grandchild -------------------------------------------- grantor’s trust ------------------------- spouse’s trust --------------------------- foundation ----------------------------------------------------------------- date ---------------------- date ------------------ date ----------------------- date ----------------------- court ---------------------------------------------------- state --------------- state statute ----------------------------------------------------------------------- state statute ------------------------------------------------------------------------- dear ---------------- this letter is in response to a letter dated date and prior correspondence from your authorized representative requesting rulings concerning the generation-skipping_transfer gst tax consequences of the transaction described below the facts and representations submitted are summarized as follows amended three times prior to grantor’s death with the last amendment dated date on date grantor created a revocable_trust grantor’s trust subsequently plr-159219-05 grantor and spouse are deceased child and grandchild are still living grantor’s trust provides that upon the death of grantor a_trust is to be created for the benefit of spouse spouse’s trust provides that net_income is to be distributed at least quarterly to spouse further the trustees may distribute principal for the health maintenance support and welfare of spouse upon the death of spouse the trustees are to distribute the remaining principal and undistributed_income of spouse’s trust to such person or persons or to the estate of spouse or in trust as spouse appoints by will to the extent any of the remaining principal and undistributed_income is not appointed the trustees are to hold the principal and undistributed_income in trust for the benefit of child and grandchild during the term of the trust the trustees may in their sole discretion distribute principal or income for the health maintenance general welfare and support of either child or grandchild or their issue with full power to make disproportionate payments to beneficiaries of the trust the trust is to terminate upon the death of child upon termination the remainder of the trust is to be distributed to grandchild if living or otherwise to her then living issue by right of representation any of the remainder that is not distributed as provided will be distributed to foundation spouse’s trust was created after date it is represented that the applicable_fraction of spouse’s trust for gst tax purposes i sec_79 and the inclusion_ratio is spouse’s trust has been held in further trust child’s trust pursuant to the terms of spouse’s trust and subject_to a settlement agreement entered into on date and approved by court on date the agreement was entered into by child individually and as personal representative of spouse’s estate grandchild the personal_representatives of grantor’s estate the trustees of grantor’s trust and the trustees of foundation to resolve all claims and disputes related to the probate of spouse’s estate grantor’s estate grantor’s trust and foundation pursuant to spouse’s trust and the agreement so long as child and grandchild are living all of the net_income of child’s trust is to be paid to them equally the trustee of child’s trust may in its sole discretion distribute principal for the health maintenance general welfare and support of either child or grandchild or their issue with full power to make disproportionate payments to beneficiaries of the trust upon the death of child the trust is to terminate and the remaining principal and undistributed_income is to be distributed to grandchild if living or otherwise to her then living issue by right of representation any of the principal and undistributed_income that is not distributed as provided will be distributed to foundation after spouse’s death the remaining principal and undistributed_income of the trustee of child’s trust child and grandchild propose to petition court to sever child’s trust into two separate trusts child’s trust and child’s trust the assets of child’s trust are to be allocated and transferred to the trustee of child’s trust and child’s trust so that child’s trust is funded with a fractional share of plr-159219-05 the total value of all trust assets of the applicable_fraction as defined in sec_26 b and c with respect to child’s trust immediately before severance child’s trust is to be funded with the balance of the trust assets of child’s trust the two separate trusts may be funded with the appropriate fraction percentage or pro-rata portion of each asset held by child’s trust or on a non pro-rata basis provided that if child’s trust and child’s trust are funded on a non pro-rata basis each of the trusts must be funded by applying the appropriate fraction or percentage to the total fair_market_value of the assets of child’s trust as of the date of funding child’s trust will receive a fractional share of the total fair_market_value of the trust assets of child’s trust equal to the applicable_fraction and will have an inclusion_ratio for gst tax purposes of zero child’s trust will have an inclusion_ratio for gst tax purposes of one child’s trust and child’s trust are to provide in the aggregate the same succession of interests of beneficiaries that is provided in child’s trust when the separate trusts are viewed collectively the beneficiaries of child’s trust and child’s trust and the interests of the beneficiaries with respect to such separate trusts are to be identical to the beneficiaries and their respective beneficial interests with respect to child’s trust before its severance each trust will provide that as long as child and grandchild are living all of the net_income of child’s trust and child’s trust in the aggregate is to be paid to child and grandchild equally provided that the trustee of child’s trust and child’s trust may in its discretion pay different shares and amounts of net_income of each particular separate trust to child and to grandchild as the trustee determines so long as each of them in all events is paid an equal amount of the total net_income of the two separate trusts in this regard it is authorized that the trustee of child’s trust may pay a greater share of the net_income from child’s trust to grandchild than is paid to child and similarly the trustee of child’s trust may pay a greater share of the net_income of child’s trust to child than is paid to grandchild to minimize the imposition of gst tax on distributions from the two separate trusts to grandchild each trust will further provide that during the term of child’s trust and child’s trust the trustee may in its sole discretion distribute principal for the health maintenance general welfare and support of either child or grandchild or their issue with full power to make disproportionate payments to beneficiaries of each or both of such separate trusts no amount of principal paid is to be offset or recovered from the amount to which any beneficiary is thereafter entitled child’s trust and child’s trust will each terminate upon the death of child upon termination of child’s trust and child’s trust the remainder of the trust assets of each of the trusts is to be paid to grandchild if living or otherwise to her then living issue by right of representation any of the remainder of child’s trust and child’s trust not effectively disposed of as provided above is to be distributed to foundation plr-159219-05 state statute provides that the district_court shall have original jurisdiction to construe the provisions of any trust instrument to determine the law applicable thereto the powers duties and liability of trustee and the existence or nonexistence of facts affecting the administration of the trust estate state statute provides that a fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from elections and decisions that the fiduciary makes from time to time regarding tax matters grandchild requests the following rulings the severance of child’s trust into child’s trust and child’s trust will be a qualified_severance under sec_2642 if child’s trust receives a fractional share of child’s trust immediately before the severance equal to the applicable_fraction as defined in sec_26_2642-1 and c child’s trust will have an inclusion_ratio of zero and child’s trust will have an inclusion_ratio of one following the severance of child’s trust into child’s trust and child’s trust distributions from child’s trust may be made on a non pro-rata basis to child and grandchild such that distributions may be made selectively to grandchild first and primarily from child’s trust which has an inclusion_ratio of zero distributions from child’s trust to grandchild after the severance will not be subject_to gst tax sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer made by a transferor to a skip_person sec_2602 provides that the amount of the tax imposed by sec_2601 is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation plr-159219-05 under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any allocation by an individual of his or her gst sec_2642 which is effective in the case of severances occurring after sec_2642 provides that for purposes of sec_2642 the term date provides that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for gst tax purposes qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance pursuant to sec_2642 may be made at any time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the internal_revenue_service child’s trust will be severed into two trusts child’s trust and child’s trust child’s trust and child’s trust will provide for the same succession of interests of beneficiaries as is provided prior to severance accordingly we rule as follows in the instant case child’s trust was irrevocable after date the severance of child’s trust into child’s trust and child’s trust will be a qualified_severance under sec_2642 plr-159219-05 if child’s trust receives a fractional share of child’s trust immediately before the severance equal to the applicable_fraction as defined in sec_26_2642-1 and c child’s trust will have an inclusion_ratio of zero and child’s trust will have an inclusion_ratio of one following the severance of child’s trust into child’s trust and child’s trust distributions from child’s trust may be made on a non pro-rata basis to child and grandchild such that distributions may be made selectively to grandchild first and primarily from child’s trust which has an inclusion_ratio of zero distributions from child’s trust to grandchild after the severance will not the severance should be reported by filing form 706-gs t generation- be subject_to gst tax skipping transfer_tax return for terminations and a notice of qualified_severance should be attached to the return the notice must contain a statement identifying the trust that is severed the name of the transferor of the trust the date of creation the tax identification_number and the inclusion_ratio with respect to the trust before severance and a statement identifying each of the new trusts created as a result of the severance the name and tax identification_number of each new trust the fraction of trust assets received by each new trust other details explaining the basis for funding each new trust a fraction of the total fair_market_value of the assets on the date of funding or a fraction of each asset and the inclusion ration of each new trust the return and attached notice must be filed by april 15th of the year immediately following the year during which the severance occurred or the last day of the period covered by an extension of time if an extension of time is granted concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to the trust except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-159219-05 each ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
